Exhibit 10.1

EXECUTION COPY

INVESTOR RIGHTS AGREEMENT

dated as of

FEBRUARY 1, 2011

by and between

IGATE CORPORATION

and

VISCARIA LIMITED



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

Article I Certain Definitions

     1   

Article II Registration Rights

     6   

Section 2.1

  

Mandatory Registration

     6   

Section 2.2

  

Allowed Delay

     7   

Section 2.3

  

Expenses

     8   

Section 2.4

  

Company Obligations

     8   

Section 2.5

  

Due Diligence Review; Information

     10   

Section 2.6

  

Obligations of the Investors

     11   

Section 2.7

  

Indemnification

     12   

Section 2.8

  

Applicability

     14   

Article III Other Rights

     14   

Section 3.1

  

Right of First Offer

     14   

Section 3.2

  

Due Diligence in Connection with Subsequent Financings

     15   

Section 3.3

  

Preemptive Rights

     15   

Section 3.4

  

Additional Rights

     16   

Section 3.5

  

Voting

     16   

Section 3.6

  

Transfers

     17   

Section 3.7

  

Standstill

     17   

Article IV Nomination of Investor Directors

     17   

Section 4.1

  

Investor Directors

     17   

Section 4.2

  

Continuing Designation of Investor Directors

     18   

Section 4.3

  

Event of Noncompliance; Additional Investor Directors

     18   

Section 4.4

  

Resignation; Removal

     18   

Section 4.5

  

Vacancies; New Directorships

     19   

Section 4.6

  

Fees and Expenses

     19   

Section 4.7

  

Board Observer

     19   

Section 4.8

  

Committees; Subsidiary Boards

     19   

Section 4.9

  

Reporting Information

     20   

Section 4.10

  

Directors and Officers Insurance

     20   

Article V Consent Rights

     20   

Section 5.1

  

Investor Approval

     20   

Article VI Information Rights

     23   

Section 6.1

  

Delivery of Financial Statements

     23   

Section 6.2

  

Reasonable Information

     24   

Article VII Events of Default; Remedies

     24   

Section 7.1

  

Events of Default

     24   

Section 7.2

  

Remedies

     25   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

Article VIII Miscellaneous

     25   

Section 8.1

  

Expenses

     25   

Section 8.2

  

Amendments and Waivers

     26   

Section 8.3

  

Notices

     26   

Section 8.4

  

Certain Tax Matters

     27   

Section 8.5

  

Assignments and Transfers by Investors

     29   

Section 8.6

  

Assignments and Transfers by the Company

     30   

Section 8.7

  

Beneficiaries of the Agreement

     30   

Section 8.8

  

Counterparts; Facsimiles and Electronic Copies

     30   

Section 8.9

  

Titles and Subtitles

     30   

Section 8.10

  

Severability

     30   

Section 8.11

  

No Strict Construction

     30   

Section 8.12

  

Further Assurances

     30   

Section 8.13

  

Entire Agreement

     31   

Section 8.14

  

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

     31   

 

ii



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

This INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of
February 1, 2011 by and between iGATE Corporation, a Pennsylvania corporation
(the “Company”), and Viscaria Limited, a Cyprus private company limited by
shares (the “Initial Investor”). Capitalized terms used but not otherwise
defined in this Agreement shall have the meanings ascribed to such terms in
Article I.

WHEREAS, the Initial Investor is party to that certain Securities Purchase
Agreement, dated as of January 10, 2011 among the Company and the Initial
Investor (as may be amended or modified in accordance with its terms from time
to time, the “Purchase Agreement”); and

WHEREAS, as a condition to the initial funding contemplated by the Purchase
Agreement, the Initial Investor and the Company have agreed to enter into this
Agreement as of the date hereof.

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings. Any terms which refer to the Series B Statement are hereby
incorporated by reference hereto in all respects and shall maintain such
definition even if such Preferred Stock is no longer outstanding.

“10% Holder” has the meaning set forth in Section 2.8.

“Additional Shares” has the meaning set forth in Section 2.1(b).

“Affiliate” means, (a) with respect to the Company or any Subsidiary of the
Company, any other Person (other than the Subsidiaries of the Company or the
Company) that directly or indirectly through one or more intermediaries
Controls, is Controlled by, or is under common Control with, such Person or
(b) with respect to any other Person, any other Person that directly or
indirectly through one or more intermediaries Controls or is Controlled by, or
is under common Control with, such Person. For the avoidance of doubt, each
investment fund managed and/or advised by, or any other Person under common
control with, Apax Partners LLP or any such investment fund shall be deemed to
be an Affiliate of the Initial Investor.

“Agreement” has the meaning set forth in the preamble.

“Allowed Delay” has the meaning set forth in Section 2.2.

“Audit Committee” means the audit committee of the Company.

“Board” means the board of directors of the Company.

“Board Threshold” shall have the meaning set forth in Section 4.1.

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York or in the State of California
generally are authorized or required by law or other governmental actions to
close.

“Change of Control” has the meaning set forth in the Series B Statement.



--------------------------------------------------------------------------------

“Closing Financing Agreements” means the Loan Documents, as defined in the
Series B Statement.

“Closing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries incurred under the Closing Financing Agreements in connection with
the transactions contemplated in the Patni Purchase Agreements.

“Common Stock” means the Company’s common stock, par value $0.01 per share, and
any securities into which such shares may hereinafter be reclassified.

“Company” has the meaning set forth in the preamble.

“Company Indemnified Person” has the meaning set forth in Section 2.7(b).

“Company’s Knowledge” has the meaning set forth in the Purchase Agreement.

“Competitor” has the meaning set forth in Section 3.6(a).

“Control” (including the terms “Controlling”, “Controlled by” or “under common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Conversion Stock” has the meaning set forth in the Series B Statement.

“Convertible Securities” shall have the meaning set forth in the Series B
Statement.

“Cyprus-India Income Tax Treaty” means the 1994 Agreement Between the Republic
of Cyprus and the Republic of India for the Avoidance of Double Taxation and the
Prevention of Fiscal Evasion with Respect to Taxes on Income and Capital.

“Effectiveness Period” has the meaning set forth in Section 2.4(a)(i).

“Event of Default” has the meaning set forth in Section 7.1.

“Event of Noncompliance” has the meaning set forth in the Series B Statement.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Filing Deadline” has the meaning set forth in Section 2.1(a).

“Financing Proposal” has the meaning set forth in Section 3.1(c).

“First Closing Date” has the meaning set forth in the Purchase Agreement.

“GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect from time to time.

“Indebtedness” has the meaning set forth in the Purchase Agreement.

“Initial Investor” has the meaning set forth in the preamble.

“Interim Funding” has the meaning set forth in the Purchase Agreement.

“Investor Directors” has the meaning set forth in Section 4.1.

“Investor Indemnified Person” has the meaning set forth in Section 2.7(a).

 

2



--------------------------------------------------------------------------------

“Investors” means the Initial Investor and any Person who acquires all or any
portion of the Preferred Stock or the Conversion Stock following the First
Closing Date in accordance with the terms of this Agreement.

“Key Shareholders” shall mean Sunil Wadhwani, Wadhwani Partners No. 1 LP,
Wadhwani Partners No. 2 LP, Sunil and Nita Wadhwani Family Foundation, Ashok
Trivedi and The Trivedi Family Qualified Subchapter S Trust.

“Majority Sponsor Investors” means the Investors from time to time holding at
least a majority of the Preferred Stock (or Conversion Stock received upon
conversion thereof) owned by the Sponsor Group.

“New Registration Statement” has the meaning set forth in Section 2.1(c).

“Options” has the meaning set forth in Series B Statement.

“Patni” has the meaning set forth in the Purchase Agreement.

“Patni Purchase Agreements” has the meaning set forth in the Purchase Agreement.

“Permitted Dividend” has the meaning set forth in Section 5.1(a)(i).

“Permitted Issuance” has the meaning set forth in Section 5.1(a)(ii).

“Person” means any individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or
other form of entity not specifically listed in this definition.

“Preferred Stock” means the Series B Preferred Stock.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to such
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

“Purchase Rights” shall have the meaning set forth in Section 3.3.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document.

“Registrable Securities” means, collectively, (i) the Conversion Stock and
(ii) any other securities issued or issuable upon conversion of or in exchange
for Registrable Securities; provided that as to any particular Registrable
Security, such security shall cease to be a Registrable Security upon (A) sale
pursuant to a Registration Statement or Rule 144 under the Securities Act, or
(B) such security becoming eligible for sale by the Investor pursuant to Rule
144(b)(i)(1).

“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such registration statement,

 

3



--------------------------------------------------------------------------------

including post-effective amendments, all exhibits and all material incorporated
by reference in such registration statement.

“Related Party” means (i) any officer, director or 5% stockholder of the Company
(which for such calculation shall aggregate stockholdings of Affiliates, and
immediate family members sharing the same household with such Persons), (ii) any
officer or director of any of the Company’s Subsidiaries, or (iii) any member of
any such Person’s immediate family sharing the same household or any of their
respective Affiliates.

“Remainder Registration Statements” has the meaning set forth in Section 2.1(c).

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of the Company or any
of its Subsidiaries now or hereafter outstanding (other than (i) Permitted
Dividends, (ii) dividends or distributions payable to the Company or to any of
its Subsidiaries or (iii) repurchases or redemptions by the Company or any of
its Subsidiaries of the stock of their respective wholly-owned Subsidiaries);
(b) except as permitted in clause (a), any payment or prepayment of principal
of, premium, if any, or interest on, or any repurchase, redemption, conversion,
exchange, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock of the Company or any of its Subsidiaries now or hereafter outstanding;
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, Options or other rights to acquire shares of any class of stock of the
Company or any of its Subsidiaries now or hereafter outstanding (unless the
terms thereof were approved by the Investor as set forth in Section 5.1, or
exempted from such approval); and (d) any payment by the Company or any of its
Subsidiaries of any management, consulting or other fees to any Related Party,
whether pursuant to a management agreement or otherwise, excluding compensation
of officers, directors or employees of the Company and its Subsidiaries;
provided, that repurchases of equity securities issued to employees, officers,
directors, consultants or other persons who performed services for the Company
or its Subsidiaries in connection with the cessation of such employment or
service and pursuant to a pre-existing written agreement with such party
permitting such a repurchase shall not constitute Restricted Payments.

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the United States Securities and Exchange Commission.

“SEC Guidance” means (i) any publicly-available written guidance or
interpretations of the SEC staff and (ii) the Securities Act.

“Second Closing Date” means the Second Closing Date as defined in the Purchase
Agreement.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

“Series B Preferred Stock” means the 8% Series B Convertible Participating
Preferred Stock, no par value per share, of the Company having the rights,
preferences, limitations and special rights set forth in the Series B Statement,
together with any securities into which such shares may be reclassified.

 

4



--------------------------------------------------------------------------------

“Series B Statement” means the Statement with Respect to Shares of Series B
Preferred Stock, in the form attached as Exhibit C to the Purchase Agreement.

“Settlement Date” has the meaning set forth in the Series B Statement.

“Shareholder Approval” has the meaning set forth in the Series B Statement.

“Shelf Registration Statement” has the meaning set forth in Section 2.1(a).

“Sponsor Group” means the Initial Investor and its Affiliates; provided, that
(i) during the continuance of an Event of Noncompliance under
Section 11(a)(i)(A) of the Series B Statement for payment defaults under
Section 6(b) or Section 6(c) of the Series B Statement or (ii) if an Event of
Noncompliance under Section 11(a)(i)(A) of the Series B Statement for a payment
default under Section 6(a) of the Series B Statement has occurred and is
continuing for at least one year, the Sponsor Group shall also include any
permitted transferee of the Sponsor Group and such designation shall remain,
even if such Event of Noncompliance following any such transfer is no longer
continuing.

“Sponsor Investors” has the meaning set forth in Section 3.1(a).

“Sub Board” has the meaning set forth in Section 4.8.

“Subsequent Financing” means any issuance of (x) equity securities of the
Company or (y) debt securities of the Company which are not solely current cash
pay debt securities (other than pursuant to the Loan Documents as defined in the
Purchase Agreement) that, in each case, is consummated by the Company (or any of
its Subsidiaries, as applicable) following the First Closing Date other than any
issuance of (a) Common Stock issued in an underwritten public offering
contemplated in Section 5.1(a)(ii)(8), (b) shares of Common Stock as
consideration in a merger or acquisition of the stock or assets of another
Person so long as such merger or acquisition was consented to in accordance
with, or did not require consent pursuant to, Section 5.1(a)(v), (c) grants of
equity to officers, employees, directors or consultants of the Company and its
Subsidiaries pursuant to the Company’s written benefit plans, (d) securities
issued pursuant to any rights agreements, including, without limitations,
Convertible Securities, Options and warrants, provided that either (i) the
Company shall have complied with Section 3.1, Section 3.3 and
Section 5.1(a)(ii), as applicable with respect to the initial sale or grant by
the Company of such rights or agreements, or (ii) such rights or agreements as
are scheduled on Schedule 4.4(c) of the Disclosure Schedules to the Purchase
Agreement that existed prior to the Company’s obligations under Section 3.1,
Section 3.3 and Section 5.1(a)(ii), (it being understood that any modification
or amendment to any such pre-existing right or agreement subsequent to the date
of this Agreement with the effect of increasing the percentage of the Company’s
fully-diluted securities underlying such rights agreement shall not be included
in this clause (ii)), (e) upon the occurrence of a stock split, stock dividend
or any subdivision of the Common Stock, and (f) any right, option or warrant to
acquire any securities convertible into the securities excluded from the
definition of Subsequent Financing pursuant to clauses (a) through (e) above.
For the avoidance of doubt, any debt securities that involve an interest
component that is not current pay, conversion into equity or provides for an
equity component will be subject to the right of first offer provided for in
Section 3.1 and unless a Permitted Issuance, will also be subject to the
preemptive rights provided for in Section 3.3, if applicable.

“Subsequent Financing Notice” has the meaning set forth in Section 3.1(b).

 

5



--------------------------------------------------------------------------------

“Subsidiary” shall mean any corporation, partnership, limited liability
corporation, joint venture, joint stock corporation, trust, unincorporated
organization or other entity for which the Corporation owns at least 50% of the
Voting Stock of such entity.

“Termination Date” shall have the meaning set forth in Series B Statement.

“Trading Market” shall have the meaning set forth in the Series B Statement.

“Transaction Documents” means this Agreement, the Series B Statement, the
Purchase Agreement, the Voting and Standstill Agreement, the Patni Purchase
Agreements and all other agreements delivered or required to be delivered by any
party hereto pursuant to the Patni Purchase Agreements.

“Transfer Agent” has the meaning set forth in Section 2.4(b).

“Voting and Standstill Agreement” means that certain voting and standstill
agreement by and among the Key Shareholders, the Company and the Initial
Investor, executed as of the date of the Purchase Agreement.

“Voting Securities” has the meaning set forth in Section 3.5(a).

“Voting Stock” shall have the meaning set forth in the Series B Statement.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Mandatory Registration.

(a) Demand Registration. No later than nine months from the First Closing Date,
(the “Filing Deadline”), the Company shall prepare and file with the SEC one
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, then on such form of registration statement as is then available to
effect a registration for resale of the Registrable Securities), covering the
resale of the Registrable Securities in an amount at least equal to the total
number of shares of Conversion Stock issuable upon conversion of all then
outstanding shares of Series B Preferred Stock (assuming for the purposes of
this calculation that Shareholder Approval had been obtained and assuming
maximum accretion through the latest possible Settlement Date) (the “Shelf
Registration Statement”). The Shelf Registration Statement shall also cover, to
the extent allowable under the Securities Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional shares
of Common Stock resulting from stock splits, stock dividends, similar
transactions or other adjustments provided for in the Series B Statement with
respect to the Registrable Securities. The Shelf Registration Statement shall
not include any shares of Common Stock or other securities for the account of
any other holder without the prior written consent of the holders of a majority
of the Registrable Securities. Each Registration Statement (and each amendment
or supplement thereto, and each request for acceleration of effectiveness
thereof) shall be provided in accordance with Section 2.4(a)(iii) to the
Investors and their counsel prior to its filing or other submission.

(b) Additional Registrable Securities. Within ten days of the written demand of
any Investor and at such time as additional shares of Common Stock (the
“Additional Shares”) become issuable upon conversion of any Preferred Stock
(whether due to an adjustment under

 

6



--------------------------------------------------------------------------------

the Statements With Respect to Shares or otherwise), the Company shall prepare
and file with the SEC one or more Registration Statements on Form S-3 or amend
the Shelf Registration Statement, as applicable, if such Shelf Registration
Statement has not previously been declared effective (or, if Form S-3 is not
then available to the Company, then on such form of registration statement as is
then available to effect a registration for resale of such Additional Shares),
covering the resale of the Additional Shares, but only to the extent the
Additional Shares are not at the time covered by an effective Registration
Statement. Such Registration Statement also shall cover, to the extent allowable
under the Securities Act and the rules promulgated thereunder (including Rule
416), such indeterminate number of additional shares of Common Stock resulting
from stock splits, stock dividends or similar transactions with respect to the
Additional Shares. Such Registration Statement shall not include any shares of
Common Stock or other securities for the account of any other holder without the
prior written consent of the holders of a majority of the Registrable
Securities.

(c) Notwithstanding the registration obligations set forth in this Section 2.1,
in the event that the SEC informs the Company that all of the Registrable
Securities may not, as a result of the application of Rule 415 or any other
applicable securities law, rule or regulation, be registered for resale as a
secondary offering on a single registration statement, the Company agrees to
(i) promptly inform each of the Investors thereof, and (ii) use all reasonable
best efforts to promptly file amendments to the Shelf Registration Statement, as
applicable, as required by the Commission and/or (iii) promptly withdraw the
Shelf Registration Statement and promptly file a new registration statement (a
“New Registration Statement”), in either case, covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-3 or
such other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
New Registration Statement, the Company shall be obligated to use all reasonable
best efforts to advocate with the SEC for the registration of all of the
Registrable Securities in accordance with the SEC Guidance. In the event that
the Company amends the Shelf Registration Statement or files a New Registration
Statement, as the case may be, under clauses (ii) or (iii) above, the Company
will use all reasonable best efforts to file with the SEC, as promptly as
allowed by the SEC or the SEC Guidance provided to the Company or to registrants
of securities in general, one or more registration statements on Form S-3 or
such other form available to register for resale those Registrable Securities
that were not registered for resale on the Shelf Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”).

Section 2.2 Allowed Delay. For not more than thirty consecutive days (or
forty-five consecutive days if neither the Initial Investor nor an Affiliate of
an Initial Investor owns any of the Registrable Securities) or for a total of
not more than sixty days in any twelve-month period (or ninety days in any
twelve-month period, if neither the Initial Investor nor Affiliate of an Initial
Investor owns any of the Registrable Securities), the Company may suspend the
use of any Prospectus included in any registration statement contemplated by
this Article II if such use would require the disclosure of material non-public
information concerning the Company, the disclosure of which at the time is not,
in the good faith opinion of the Board, in the best interests of the Company (an
“Allowed Delay”); provided that the Company shall (a) promptly notify the
Investors in writing of the suspension (but in no event, without the prior
written consent of an Investor, shall the Company disclose to such Investor any
of the facts or circumstances regarding the material non-public information
giving rise to an Allowed Delay), and (b) promptly advise

 

7



--------------------------------------------------------------------------------

the Investors in writing to cease all sales under any Registration Statement
until the end of the Allowed Delay and (c) use reasonable best efforts to
terminate an Allowed Delay as promptly as practicable when the use of the
Prospectus would not require the disclosure of material non-public information.

Section 2.3 Expenses. The Company will pay all expenses incurred by the Company
in connection with the registrations contemplated by this Article II, including
filing and printing fees, the Company’s counsel and accounting fees and
expenses, costs associated with registering the Registrable Securities for sale
under applicable state securities laws, listing fees, but in no event will the
Company be responsible for any fees or expenses or transfer taxes of any holder
of Registrable Securities, or underwriting discounts, selling commissions or
similar fees of any underwriters, selling brokers, dealer managers or similar
securities industry professionals with respect to the Registrable Securities
being sold.

Section 2.4 Company Obligations.

(a) The Company shall use all reasonable best efforts to effect the registration
of the Registrable Securities in accordance with the terms hereof, and pursuant
thereto the Company will, as expeditiously as practicable:

(i) use all reasonable best efforts to cause such Registration Statement to
become effective and to remain continuously effective in accordance with
Section 2.1(a) for a period that will terminate upon the earlier of (x) the date
on which all Registrable Securities covered by such Registration Statement have
been sold, and (y) the date on which there are no longer any Registrable
Securities outstanding (the “Effectiveness Period”), and advise the Investors in
writing when the Effectiveness Period has expired;

(ii) use all reasonable best efforts to prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective, supplemented and amended for the
Effectiveness Period and to comply with the provisions of the Securities Act and
the Exchange Act with respect to the distribution of all of the Registrable
Securities covered thereby;

(iii) provide copies to and permit counsel designated by the Investors to review
each Registration Statement and all amendments and supplements thereto (other
than reports and proxy statements filed by the Company under the Exchange Act
that are incorporated by reference in the Registration Statement or the
Prospectus) no fewer than seven days prior to their filing with the SEC and,
except as required by law, not file any document to which such counsel
reasonably objects in good faith (other than reports and proxy statements filed
by the Company under the Exchange Act that are incorporated by reference in the
Registration Statement or the Prospectus);

(iv) furnish to the Investors and their legal counsel (A) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two Business Days after the filing date, receipt
date or sending date, as the case may be) one copy of each Registration
Statement and any amendment thereto, each preliminary

 

8



--------------------------------------------------------------------------------

prospectus, free-writing prospectus and Prospectus and each amendment or
supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case, relating to such Registration Statement
(other than any portion thereof which contains information for which the Company
has sought confidential treatment), and (B) such number of copies of a
Prospectus, including a preliminary prospectus, any free-writing prospectus and
all amendments and supplements thereto and such other documents as each Investor
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Investor that are covered by each Registration
Statement;

(v) in the event the holders of a majority of the Registrable Securities request
that the Company participate in any underwritten public offering of the
Conversion Stock, the Company shall enter into and perform its obligations under
an underwriting agreement, in usual and customary form, with the managing
underwriter(s) of such offering selected by the holders of a majority of the
Registrable Securities. Each Investor participating in such underwriting shall
also enter into and perform its obligations pursuant to such an agreement;

(vi) use all reasonable best efforts to (A) prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement and,
(B) if such order is issued, obtain the withdrawal of any such order at the
earliest possible moment;

(vii) prior to any public offering of Registrable Securities, use all reasonable
best efforts to register or qualify or cooperate with the Investors and their
counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or blue sky laws of such jurisdictions requested by
the Investors and do any and all other acts or things reasonably necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by each Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (A) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 2.4(a)(vii), (B) subject itself to
general taxation in any jurisdiction where it would not otherwise be so subject
but for this Section 2.4(a)(vii), or (C) file a general consent to service of
process in any such jurisdiction;

(viii) use all reasonable best efforts to cause all Registrable Securities
covered by each Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(ix) promptly notify the Investors, at any time when a Prospectus relating to
Registrable Securities is required to be delivered under the Securities Act
(including during any period when the Company is in compliance with Rule 172),
upon discovery that, or upon the happening of any event as a result of which,
the Prospectus included in a Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and at the reasonable
request of any Investor and if required by applicable law, promptly prepare,
file with the SEC pursuant to Rule 172 and furnish to such Investor a supplement
to or an amendment of such Prospectus as may be necessary so that such

 

9



--------------------------------------------------------------------------------

Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

(x) otherwise use all reasonable best efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act
and take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder; and

(xi) use all reasonable best efforts to take all other steps necessary or
reasonably required to effect the registration of the Registrable Securities
covered by each Registration Statement contemplated hereby.

(b) Upon the earlier of (i) resale pursuant to a Registration Statement,
(ii) Rule 144 becoming available, (iii) any sale pursuant to Rule 144 or
(iv) such time as a legend is no longer required under applicable requirements
of the Securities Act (including controlling judicial interpretations and
pronouncements issued by the SEC), at the Investor’s request, the Company shall
use all reasonable best efforts to (A) deliver to the transfer agent for the
Common Stock (the “Transfer Agent”) irrevocable instructions that the Transfer
Agent shall reissue a certificate representing shares of Common Stock without
legends upon receipt by such Transfer Agent of the legended certificates for
such shares, together with either (1) a customary representation by each
Investor that such shares may be disposed of pursuant to Rule 144 or (2) in
connection with any sale of Common Stock by the Investors pursuant to the
registration contemplated by this Agreement and (B) cause its counsel to deliver
to the Transfer Agent one or more blanket opinions to the effect that the
removal of such legends in such circumstances may be effected under the
Securities Act. From and after the earlier of such dates, upon the holders of a
majority of the Registrable Securities written request, the Company shall
promptly cause certificates evidencing the Conversion Stock to be replaced with
certificates which do not bear such restrictive legends, and Conversion Stock
subsequently issued shall not bear such restrictive legends provided the
provisions of either clause (i) or clause (ii) above, as applicable, are
satisfied with respect to such Conversion Stock.

(c) With a view to making available to the Investors the benefits of Rule 144
(or any successor rule) the Company agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be resold pursuant to Rule 144 or any other rule of similar
effect or (B) such date as all of the Registrable Securities shall have been
resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act; and (iii) furnish to
each Investor upon request, as long as such Investor owns any Registrable
Securities, (A) a written statement by the Company that it has filed all reports
and documents required to be filed by the Company under the Exchange Act, (B) a
copy of the Company’s most recent Annual Report on Form 10-K or Quarterly Report
on Form 10-Q; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the SEC’s EDGAR system.

Section 2.5 Due Diligence Review; Information.

 

10



--------------------------------------------------------------------------------

(a) In connection with any underwritten public offering consented to by the
Company as provided herein, upon reasonable prior notice and execution of a
customary confidentiality agreement by the Investors, the Company shall make
available, during normal business hours, for inspection and review by the
Investors, any managing underwriters and any attorneys or accountants retained
by such Investors or managing underwriters, all financial and other records and
all other pertinent documents of the Company as may be reasonably necessary for
the purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Investors or any such representative, advisor or
underwriter in connection with an underwritten public offering pursuant to a
Registration Statement (including in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of such Registration Statement in
connection with such underwritten public offering for the sole purpose of
enabling the Investors and such representatives, advisors and underwriters and
their respective accountants and attorneys to conduct a due diligence
investigation with respect to the Company and the accuracy of such Registration
Statement.

(b) The Company shall not disclose material nonpublic information to the
Investors, or to advisors to or representatives of the Investors, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Investors, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and any Investor wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto; provided, that the foregoing shall not restrict
the Company from disclosing material non-public information to any Investor
Director or Investor board observer, or to their advisors or representatives.

Section 2.6 Obligations of the Investors.

(a) Each Investor shall promptly furnish in writing to the Company such
information regarding itself and the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least ten Business Days prior to the first
anticipated filing date of each Registration Statement, the Company shall notify
each Investor of the information the Company requires from such Investor.

(b) Each Investor, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c) Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2.2 or
(ii) the happening of an event pursuant to Section 2.4(a)(ix), such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that a supplemented or amended Prospectus has
been filed with the SEC and until any related post-effective amendment is

 

11



--------------------------------------------------------------------------------

declared effective and, if so directed by the Company, then the Investor shall
deliver to the Company or destroy (and deliver to the Company a certificate of
destruction) all copies in such Investor’s possession of the Prospectus covering
the Registrable Securities current at the time of receipt of such notice.

Section 2.7 Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Investor and its affiliates and their respective directors,
officers, members, shareholders, partners, employees, affiliates,
representatives and agents, each Person who Controls the Investor (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, members, partners, employees, affiliates,
representatives and agents of such Controlling Person (each, an “Investor
Indemnified Person”) from and against, without duplication, any and all losses,
claims, damages, liabilities, contingencies and expenses (including reasonable
attorneys’ fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) to which such Investor
Indemnified Person may become subject caused by, as a result of, arising out of,
based upon or relating to: (i) any untrue statement or alleged untrue statement
of any material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus contained therein, or any amendment or supplement
thereof; or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading; provided, however, that the Company will not be liable to an
Investor pursuant to this Section 2.7 if and to the extent that any such loss,
claim, damage, liability, contingency or expense arises out of or is based upon
any untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by such Investor in writing
specifically for use in such Registration Statement or Prospectus. In connection
with any underwritten offering, the Company will also indemnify the
underwriters, if any, their respective Affiliates and each Person who Controls
such Persons (within the meaning of the Securities Act and the Exchange Act) to
the same extent as provided above with respect to the indemnification of the
Investor, if requested in connection with any Registration Statement, or any
Prospectus.

(b) Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless the Company and its Affiliates and their
respective directors, officers, members, shareholders, partners, employees,
affiliates, representatives and agents, each Person who Controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, members, partners, employees,
affiliates, representatives and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such Controlling Person (each, a
“Company Indemnified Person”) from and against, without duplication, any and all
losses, claims, damages, liabilities, contingencies and expenses (including
reasonable attorneys’ fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof) to which
such Company Indemnified Person may become subject caused by, as a result of,
arising out of, based upon or relating to (i) any untrue statement of a material
fact contained in any Registration Statement, any preliminary

 

12



--------------------------------------------------------------------------------

Prospectus or final Prospectus contained therein, or any amendment or supplement
thereof, or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, to the extent, but only to the extent that such untrue statement
or omission is contained in any information furnished in writing by such
Investor to the Company specifically for inclusion in such Registration
Statement, any preliminary Prospectus or final Prospectus contained therein, or
any amendment or supplement thereof. In no event shall the liability of any
Investor be greater in amount than the dollar amount of the proceeds (net of all
expense paid by such Investor in connection with any claim relating to this
Section 2.7 and the amount of any damages such Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Investor upon the sale of the Registrable Securities included in any
Registration Statement giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party and the payment of all fees and expenses
incurred in connection with the defense thereof; provided that any Person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (A) the
indemnifying party has agreed in writing to pay such fees or expenses, or
(B) the indemnifying party shall have failed to assume the defense of such claim
and employ counsel reasonably satisfactory to such Person or (C) in the
reasonable judgment of any such Person, based upon written advice of its
counsel, a conflict of interest exists between such Person and the indemnifying
party with respect to such claims (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, then the indemnifying party shall not
have the right to assume the defense of such claim on behalf of such Person);
and provided, further, that the failure of any indemnified party to give notice
as provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent such failure to give notice shall materially and
adversely prejudice the indemnifying party in the defense of any such claim or
litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

(d) Contribution. If for any reason the indemnification provided for in
Section 2.7(a) and Section 2.7(b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of all such losses, claims, damages,
liabilities, contingencies and expenses (including reasonable attorneys’ fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) in such proportion as is appropriate to
reflect the relative fault of the indemnified party and the

 

13



--------------------------------------------------------------------------------

indemnifying party, as well as any other relevant equitable considerations. No
Person guilty of fraudulent misrepresentation within the meaning of
Section 11(f) of the Securities Act shall be entitled to contribution from any
Person not guilty of such fraudulent misrepresentation. In no event shall the
contribution obligation of any Investor be greater in amount than the dollar
amount of the proceeds (net of all expenses paid by such Investor in connection
with any claim relating to this Section 2.7 and the amount of any damages such
Investor has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission) received by such Investor upon
the sale of the Registrable Securities giving rise to such contribution
obligation.

Section 2.8 Applicability. The provisions of this Article II shall inure to any
Investor or group of Investors who are Affiliates of each other holding at least
10% of the Registrable Securities (on an as-converted basis) issued as of the
Second Closing Date (or the First Closing Date if such Second Closing Date has
not yet occurred) (each a “10% Holder”).

ARTICLE III

OTHER RIGHTS

Section 3.1 Right of First Offer.

(a) From and after the First Closing Date, the Investors who are members of the
Sponsor Group owning no less than fifty percent (50%) of the Conversion Stock
issued or issuable upon the conversion of the Preferred Stock as of the Second
Closing Date (or the First Closing Date, if the Second Closing Date has yet to
occur) (assuming that, notwithstanding anything to the contrary contained in
Section 8(a) of the Series B Statement, each share of the Preferred Stock is
convertible on the Second Closing Date or the First Closing Date, as the case
may be) (whether or not such Conversion Stock has been issued or is held through
Preferred Stock or as a combination thereof and including for these purposes the
benefit to the Investor of any accrual on any Preferred Stock before the Second
Closing Date but disregarding for these purposes any accrual on any Preferred
Stock after the Second Closing Date) (the “Sponsor Investors”) shall have the
right, at the election of the Majority Sponsor Investors in accordance with this
Section 3.1, to participate in any Subsequent Financing, subject to compliance
with principal Trading Market, Securities Act and other restrictions required by
applicable law; provided, that the Company shall use all reasonable best efforts
to effectuate such compliance. The Majority Sponsor Investors may elect to
provide all or any portion of the Subsequent Financing in accordance with the
provisions set forth below and such Subsequent Financing may be allocated among
the Sponsor Investors in any manner such Sponsor Investors (or their respective
designees) shall determine.

(b) The Company shall deliver a written notice (each, a “Subsequent Financing
Notice”) to the Sponsor Group. The Subsequent Financing Notice shall include the
type, amount and basic terms of the Subsequent Financing the Company is seeking
to obtain. The Subsequent Financing Notice requirement shall be deemed satisfied
if the specifics of such Subsequent Financing were specifically discussed at a
properly called and constituted Board meeting at which an Investor Director was
present for such discussion.

 

14



--------------------------------------------------------------------------------

(c) The Majority Sponsor Investors shall have 15 days to propose in writing to
the Company detailed terms for such Subsequent Financing (the “Financing
Proposal”), or to decline the right to participate in such Subsequent Financing.

(d) The Company may, for a period of 180 days after receipt of the Financing
Proposal from the Investors, attempt to obtain the financing requested in the
Subsequent Financing Notice from other sources on terms taken as a whole that
are more favorable to the Company than the terms proposed by the Majority
Sponsor Investors in the Financing Proposal; provided, that the Company shall
provide the Sponsor Investors (or the Investor Directors) every forty-five days
while the Company continues to pursue such Subsequent Financing, an update as to
the status of the Subsequent Financing, through meetings of the Board or
otherwise. The Company may obtain such Subsequent Financing from such
alternative source if such Subsequent Financing can actually be effectuated on
terms more favorable to the Company than the terms proposed by the Majority
Sponsor Investors in the Financing Proposal; provided, that such financing must
be effectuated within 180 days of the date of the Majority Sponsor Investors’
Financing Proposal, and otherwise such Subsequent Financing must be reoffered to
the Investors in accordance with the procedures set forth in this Section 3.1.

Section 3.2 Due Diligence in Connection with Subsequent Financings. Upon the
execution of a confidentiality agreement (to the extent such Persons are not
already bound by an obligation of confidentiality to the Company), the Company
will provide the Majority Sponsor Investors with such information as they
reasonably request that is pertinent to any such Subsequent Financing.

Section 3.3 Preemptive Rights. If at any time the Company grants, issues or
sells any Common Stock, Options or any other Convertible Securities (other than
a Permitted Issuance) to any Person (the “Purchase Rights”) then the Investors
who are members of the Sponsor Group owning no less than fifty percent (50%) of
the Conversion Stock issued or issuable upon conversion of the Preferred Stock
as of the Second Closing Date (or the First Closing Date if the Second Closing
Date has yet to occur) (assuming, notwithstanding anything to the contrary
contained in Section 8(a) of the Series B Statement, each share of the Preferred
Stock is convertible on the Second Closing Date or the First Closing Date, as
the case may be) (whether or not such Conversion Stock has been issued or is
held through Preferred Stock or as a combination thereof and including for these
purposes the benefit to the Investor of any accrual on an Preferred Stock before
the Second Closing Date but disregarding for these purposes any accrual on any
Preferred Stock after the Second Closing Date) shall be entitled to acquire,
upon the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which shall result in such holder retaining the same proportionate share of the
Common Stock of the Company on a fully-diluted as-converted basis as prior to
the grant, issuance or sale (assuming for this calculation that Shareholder
Approval has been obtained and all shares of Preferred Stock are convertible
into Conversion Stock). The Company shall provide written notice of such grant,
issuance or sale of Purchase Rights to each Investor, at least 15 days before
such Investor shall be required to indicate its intent to exercise its
preemptive rights. Only in the case of underwritten public offerings (i) shall
there be deemed notice to the Investor if the topic of the issuance triggering
the preemptive right is specifically discussed at a Board meeting where an
Investor Director is present for such discussion, and otherwise such notice must
be written, and (ii) once the notice provided in (i) is given with respect to
the possibility of an underwritten

 

15



--------------------------------------------------------------------------------

public offering, any further communication to Investor regarding the “book
build” for the public offering can be oral and given at the time of the “book
build,” whenever it may occur. Any notice with respect to this Section 3.3 shall
not constitute notice for the purpose Section 3.1. For the avoidance of doubt,
the preemptive rights of this Section 3.3 are separate and distinct from the
right of first offer in Section 3.1 and each Investor retains its preemptive
rights even if the right of first offer is not elected.

Section 3.4 Additional Rights. Notwithstanding any other provision of this
Article III, if the Subsequent Financing or the Purchase Right consists of an
issuance of voting securities or securities exercisable for or convertible into
voting securities of the Company, and the Shareholder Approval has not been
obtained, or any additional shareholder approval is required by the rules and
regulations of the Trading Market on which the Company’s securities are then
listed in order to fully effectuate the Investor’s rights under Section 3.1 or
Section 3.3 hereto, the Company shall make available to each Investor, at such
Investor’s request, non-voting securities which are otherwise identical to the
voting securities and are convertible into voting securities at the request of
the holder of such non-voting security, but only if permitted by the Company’s
articles of incorporation and bylaws; provided, that the Company shall use all
reasonable best efforts to make any amendments required to effectuate such
request.

Section 3.5 Voting.

(a) Shares subject to Voting Agreement. So long as no Event of Default under
this Agreement or Event of Noncompliance under the Series B Statement occurs or
is continuing, each Investor hereby agrees to vote all of its shares of Series B
Preferred Stock that are entitled to vote with the Common Stock and any
Conversion Stock issued upon conversion thereof, whether now owned or hereafter
acquired (collectively, the “Voting Securities”), in accordance with this
Section 3.5.

(b) Voting Agreement as to Certain Matters. In connection with any proposal
submitted for Company shareholder approval (at any annual or special meeting
called, or in connection with any other action (including the execution of
written consents)) related to the election or removal of directors of the Board,
each Investor will vote all of its Voting Securities as follows:

(i) in favor of any independent or management nominee for director designated by
the nominating or other applicable committee of the Board (provided that the
nominating committee’s designation is consistent with the terms of the Series B
Statement and this Agreement); and

(ii) against the removal of any director designated in accordance with
Section 3.5(b)(i).

(c) Termination of Voting Agreement. The provisions of this Section 3.4 shall
terminate upon the earliest to occur of any one of the following events:

(i) the date on which the Sponsor Group no longer beneficially owns, in the
aggregate, Conversion Stock equal to at least the Board Threshold;

 

16



--------------------------------------------------------------------------------

(ii) the liquidation, dissolution or indefinite cessation of the business
operations of the Company;

(iii) the execution by the Company of a general assignment for the benefit of
creditors or the appointment of a receiver or trustee to take possession of the
property and assets of the Company; or

(iv) a Change of Control of the Company.

Section 3.6 Transfers.

(a) Each Investor hereby agrees that it will not at any time directly or
knowingly indirectly (without any duty of investigation) transfer any shares of
Preferred Stock to any Competitor of the Company other than during the existence
of an Event of Noncompliance under Section 11(a)(i)(A) occurring under
Section 6(a) of the Series B Statement. For purposes of this Section 3.6,
“Competitor” shall mean any Person whose primary business is information
technology services with annual revenues from such information technology
services of more than $100 million; provided that financial investors who hold
investments in one or more Persons in the business of information technology
services shall not be deemed a Competitor of the Company.

(b) Reasonable Cooperation. The Company shall provide reasonable cooperation in
connection with potential transfers (including allowing access to diligence for
potential transferees other than to Competitors) upon reasonable notice, subject
to the potential transferee entering into a customary confidentially agreement.

Section 3.7 Standstill. Each Investor shall not, and shall cause its Affiliates
to not, whether acting alone or in concert with others:

(a) pursue a hostile tender offer for the Company’s Common Stock; provided,
that, for the avoidance of doubt, the foregoing should not prevent the Investors
from pursuing a going-private transaction approved by the Board;

(b) enter into a short position with respect to the Company’s stock; or

(c) publicly disclose any intention, plan or arrangement inconsistent with the
terms of this Section 3.7.

ARTICLE IV

NOMINATION OF INVESTOR DIRECTORS

Section 4.1 Investor Directors. So long as the Sponsor Group beneficially owns,
in the aggregate, at least one third of the Conversion Stock issued or issuable
upon conversion of the Preferred Stock as of the Second Closing Date (assuming
that, notwithstanding anything to the contrary contained in Section 8(a) of the
Series B Statement, each share of the Preferred Stock is convertible on the
Second Closing Date or the First Closing Date, as the case may be) (whether or
not such Conversion Stock has been issued or is held through the Preferred Stock
or

 

17



--------------------------------------------------------------------------------

as a combination thereof and including for these purposes the benefit to the
Investor of any accrual on any Preferred Stock before the Second Closing Date
but disregarding for these purposes any accrual on any Preferred Stock after the
Second Closing Date) (the “Board Threshold”), the Majority Sponsor Investors may
nominate one director if the total number of directors of the Company is nine or
less, and two directors if the total number of directors of the Company is ten
or more (for so long as the right to elect such additional director is
consistent with Nasdaq Listing Rule 5640) to the Board (the “Investor
Directors”). Each Investor Director appointed pursuant to this Section 4.1
shall, subject to the Board Threshold, continue to hold office until such
Investor Director’s term expires, subject, however, to prior death, resignation,
retirement, disqualification or termination of term of office as provided in
Section 4.4.

Section 4.2 Continuing Designation of Investor Directors. Subject to the Board
Threshold, at each meeting of the Company’s stockholders at which the election
of directors is to be considered, the Company shall nominate the Investor
Director(s) designated by the Majority Sponsor Investors for election to the
Board by the holders of Voting Stock and solicit proxies from the Company’s
stockholders in favor of the election of Investor Directors. The Company shall
use all reasonable best efforts to cause each Investor Director to be elected to
the Board (including voting all unrestricted proxies in favor of the election of
such Investor Director and including recommending approval of such Investor
Director’s appointment to the Board) and shall not take any action designed to
diminish the prospects of such Investor Director(s) of being elected to the
Board.

Section 4.3 Event of Noncompliance; Additional Investor Directors. Subject to
the Board Threshold, the Majority Sponsor Investors shall have the right to
nominate (and the Company shall take all reasonably necessary actions such as
causing the size of the Board to be increased accordingly or a non-Investor
Director or Directors to resign to vacate a Board seat to permit such
nomination) two additional members of the Board in the event that there is an
Event of Noncompliance under Section 11(a)(i)(A) of the Series B Statement and
such additional directors shall remain seated during the pendency of such Event
of Noncompliance and shall be automatically removed when an Event of
Noncompliance under Section 11(a)(i)(A) is no longer continuing. Such
director(s) shall be nominated and elected in accordance with this Article IV
and Section 7.2, and each such director shall be deemed an Investor Director for
all purposes of this Article IV, and such additional directors shall have
additional proportionate rights to serve on committees of the Board, Sub Boards
and Sub Board committees commensurate with Section 4.8, so long as consistent
with the independence and other applicable requirements of the principal Trading
Market of the Company’s Common Stock or under applicable law; provided, that the
Company shall use all reasonable best efforts to effectuate such compliance.

Section 4.4 Resignation; Removal.

(a) Resignation. Any elected Investor Director may resign from the Board at any
time by giving written notice to the Company at its principal executive office.
Unless otherwise required by law, the resignation is effective without
acceptance when the notice is given to the Company, unless a later effective
time is specified in the notice.

 

18



--------------------------------------------------------------------------------

(b) Removal. The Company shall use all reasonable best efforts consistent with
providing that any Investor Director is removed only if so directed in writing
by the Majority Sponsor Investors, unless otherwise required by applicable law.

Section 4.5 Vacancies; New Directorships. In the event of a vacancy on the Board
resulting from the death, disqualification, resignation, retirement or
termination of term of office of an Investor Director or the creation of a new
directorship to which the Majority Sponsor Investor has the right to nominate a
director as provided in this Article IV, then the Company shall use all
reasonable best efforts to cause the Board to fill such vacancy or new
directorship with a representative designated by the Majority Sponsor Investors
as provided hereunder, in either case, to serve until the next annual or special
meeting of the stockholders (and at such meeting, such representative, or
another representative designated by such holders, will be elected to the Board
in the manner set forth in Section 4.2). If the Majority Sponsor Investors fail
or decline to fill the vacancy, then the directorship shall remain open until
such time as the Majority Sponsor Investors elect to fill it with a
representative designated hereunder. During any such period that the Majority
Sponsor Investors are entitled to, but have failed or declined to, designate any
Investor Director, the Majority Sponsor Investors shall have the right to
designate one additional representative to attend all Board meetings as a
non-voting observer. Such observer shall be entitled to notice of all Board
meetings in the manner that notice is provided to members of the Board, shall be
entitled to receive all materials provided to members of the Board, at the same
time as provided to members of the Board and shall be entitled to attend
(whether in person, by telephone, or otherwise) all meetings of the Board as a
non-voting observer.

Section 4.6 Fees and Expenses. The Investor Directors appointed pursuant to
Section 4.5 and any Board Observer designated pursuant to Section 4.7 shall be
entitled to reimbursement of expenses incurred in such capacities on the same
basis as the Company provides such reimbursement to the other members of its
Board.

Section 4.7 Board Observer. Subject to the Board Threshold, in addition to any
observer designated pursuant to Section 4.5 above, the Majority Sponsor
Investors shall at all times have the right to designate one non-voting observer
to attend Board meetings as an observer. The observer shall be entitled to
notice of all Board and committee meetings in the manner that notice is provided
to members of the Board, shall be entitled to receive all materials provided to
members of the Board and committees, at the same time as provided to members of
the Board and such committees and shall be entitled to attend (whether in
person, by telephone, or otherwise) all meetings as a non-voting observer.

Section 4.8 Committees; Subsidiary Boards. Subject to the Board Threshold, the
Company shall use its reasonable best efforts such that one of the Investor
Directors shall be a member of each committee of the Board other than the Audit
Committee, so long as consistent with the independence and other applicable
requirements of the principal Trading Market of the Company’s Common Stock or
under applicable law; provided, that the Company shall use all reasonable best
efforts to effectuate such compliance; and provided further, that one Investor
Director may participate as an observer to the Audit Committee and shall have
the observer rights set forth in Section 4.7. Any committee of the Board may, at
its reasonable discretion, exclude from such committee meeting any observer
attending such meeting in accordance with

 

19



--------------------------------------------------------------------------------

this Section 4.8 or Section 4.7. At the request of the Majority Sponsor
Investors, the Company shall cause the Investor Directors to have proportional
representation (relative to their percentage on the whole Board, but in no event
less than one representative) on the boards (or equivalent governing body) of
each publicly-traded Subsidiary of the Company (or in the case of a continuing
Event of Noncompliance, any Subsidiary of the Company) (each, a “Sub Board”).
Subject to the Board Threshold, one Investor representative shall be seated on
the Patni board of directors and an additional Investor representative shall
serve as an observer (in each case, from and after the date that the Company
obtains the ability to nominate any directors to the Patni board of directors)
and shall have representation on committees of the Patni board of directors
until Patni becomes a wholly owned Subsidiary of the Company.

Section 4.9 Reporting Information. With respect to each Investor Director
designated pursuant to the provisions of this Article IV, the Majority Sponsor
Investors shall cause each Investor Director to provide to the Company all
necessary assistance and information related to such Investor Director that is
required under Regulation 14A under the Exchange Act to be disclosed in
solicitations of proxies or otherwise, including such Person’s written consent
to being named in the proxy statement (if applicable) and to serving as a
director if elected.

Section 4.10 Directors and Officers Insurance. The Company shall add each
Investor Director as a beneficiary to the Company’s (and its Subsidiary’s to the
extent such Investor Director is a director of such Subsidiary) directors’ and
officers’ liability insurance policy effective from the First Closing Date (or
such date as such Investor Director is appointed pursuant to this Article IV)
and shall provide all other contractual or insurance director liability or
indemnification coverages provided to other members of the Board or Sub Boards
(on which such Investor Director serves).

ARTICLE V

CONSENT RIGHTS

Section 5.1 Investor Approval.

(a) Except as specifically permitted or contemplated by this Agreement or the
Transaction Documents, so long as the Sponsor Group beneficially owns, in the
aggregate, at least 50% of the Conversion Stock issued or issuable upon
conversion of the Preferred Stock as of the Second Closing Date (or the First
Closing, if the Second Closing has not yet occurred) (assuming that,
notwithstanding anything to the contrary contained in Section 8(a) of the Series
B Statement, each share of the Preferred Stock is convertible on the Second
Closing Date or the First Closing Date, as the case may be) (whether or not such
Conversion Stock has been issued or is held through the Preferred Stock or as a
combination thereof and including for these purposes the benefit to the Investor
of any accrual on the Preferred Stock before the Second Closing Date but
disregarding for these purposes any accrual on any Preferred Stock after the
Second Closing Date), the Company shall not, and shall take all action possible
to ensure that each Subsidiary of the Company shall not, without the prior
written consent of the Majority Sponsor Investors (which consent may be withheld
in their sole discretion and provided, for the avoidance of doubt, such consent
must be specific consent of the Majority Sponsor Investors as shareholders, and
no vote of an Investor Director for any action of the Board shall be deemed to

 

20



--------------------------------------------------------------------------------

be consent of the Majority Sponsor Investors) take any of the following actions
or engage in any of the following transactions:

(i) directly or indirectly declare or make any Restricted Payment except for
(A) payments with respect to the Preferred Stock (including redemption thereof)
in accordance with the Series B Statement, (B) a cash dividend payable to
holders of the Company’s Common Stock to occur in the first quarter of 2011, of
up to $0.07 per share of Common Stock (to a maximum of $4.0 million), and
(C) (without duplication with clause (B) in respect of fiscal year 2011 only),
cash dividends payable to holders of the Company’s Common Stock of up to 25% of
the net income of the Company in respect of any given fiscal year (each of (A),
(B) and (C), a “Permitted Dividend”);

(ii) authorize, issue, enter into any agreement providing for the issuance
(contingent or otherwise) of (A) any notes or debt securities convertible into
or exchangeable for capital stock or other equity securities, issued in
connection with the issuance of capital stock or other equity securities or
containing profit participation features or (B) any capital stock or other
equity securities, Options, warrants or other equity-linked securities (or any
other securities convertible into or exchangeable for any capital stock or other
equity securities), except for the issuance of (1) capital stock or other equity
securities to the Company or a Subsidiary of the Company, (2) Preferred Stock
issued pursuant to the terms of the Purchase Agreement, (3) the Conversion
Stock, (4) grants of equity to officers, employees, directors or consultants of
the Company and its Subsidiaries pursuant to the Company’s written
Board-approved equity incentive plans, so long as no Event of Noncompliance
under Section 11(a)(i) of the Series B Statement is existing or continuing,
(5) securities issued pursuant to any rights agreements, including, without
limitations, convertible securities, Options and warrants, provided that either
(i) the Company shall have complied with this Section 5.1(a)(ii), Section 3.1
and Section 3.3, if applicable, with respect to the initial sale or grant by the
Company of such rights or agreements, or (ii) such rights or agreements existed
prior to the Company’s obligations under this Section 5.1(a)(ii), Section 3.1
and Section 3.3 and are scheduled on Schedule 4.4(c) of the Disclosure Schedules
to the Purchase Agreement (it being understood that any modification or
amendment to any such pre-existing right or agreement subsequent to the date of
this Agreement with the effect of increasing the percentage of the Company’s
fully-diluted securities underlying such rights agreement shall not be included
in this clause (ii)), (6) shares of Common Stock as consideration in a merger or
acquisition of the stock or assets of another Person so long as such merger or
acquisition was consented to in accordance with Section 5.1(a)(v), (7) upon the
occurrence of a stock split, stock dividend or any subdivision of the Common
Stock, (8) an underwritten public offering of up to 10 million shares of Common
Stock of the Company plus an additional 15% pursuant to the overallotment option
prior to the Second Closing Date with proceeds used to fund a portion of the
purchase price under the Patni Purchase Agreements, at a net price per share to
the Company of no less than $16.00, (9) for the six months prior to the Put
Date, the Company may make any of the issuances in Section 5.1(a)(ii) (A) or
(B); provided, that the proceeds of such issuance or issuances shall be held in
a segregated account, to be used solely for the benefit of the holders of the
Series B Preferred Stock upon redemption of such shares by the Company in
accordance with Section 6(a) of the Series B Statement and (10) after the Second
Closing only, any underwritten public offerings of Common Stock of the Company
up to 10%, in aggregate, in all such underwritten public offerings after the
Second Closing Date, of the number of fully diluted shares of Common Stock
(assuming conversion of all Preferred

 

21



--------------------------------------------------------------------------------

Stock and Convertible Securities and exercise of all Options) issued and
outstanding immediately following the Second Closing Date (each of clauses
(1) through (8), a “Permitted Issuance”);

(iii) reclassify or recapitalize any securities of the Company or any of its
Subsidiaries by any means (including by merger) in any manner that adversely
affects the rights of the holders of Series B Preferred Stock under this
Agreement or the Series B Statement;

(iv) directly or indirectly sell, lease, exclusively license or otherwise
dispose of any equity interest in any Subsidiary or consolidated assets of the
Company and its Subsidiaries of more than $20 million in value in an individual
transaction or $100 million in aggregate (computed on the basis of book value,
determined in accordance with GAAP, or fair market value, determined by the
Board in its reasonable good faith judgment); provided, that for the six months
prior to the Settlement Date, the Company may make any disposition contemplated
under Section 5.1(a)(v) without limitation; provided that the proceeds of such
issuance or issuances shall be held in a segregated account, and used solely for
the benefit of the holder of the Series B Preferred Stock.

(v) directly or indirectly acquire or enter into, or permit any Subsidiary to
acquire or enter into, any interest in any Person or business (whether by a
purchase of assets, purchase of stock, merger, loan or advances to, guarantees
for the benefit of, investments in or otherwise) or any joint venture in each
case involving an amount over $40 million, individually, or $80 million in the
aggregate;

(vi)(A) enter into any material transaction involving or relating to Patni or
(B) sell any Patni shares, other than (x) after the Termination Date and
(y) sales of equity securities of Patni listed on a recognized national stock
exchange of India as required in order for Patni to comply with the minimum
public shareholding, “public float” or other similar requirements imposed by
applicable securities Laws of India or by any applicable rules, regulations or
other requirements of such stock exchanges until Patni becomes a wholly owned
Subsidiary of the Company including any reorganization, recapitalization,
liquidation, dissolution, merger or similar transaction involving Patni;

(vii) enter into, or permit any Subsidiary to enter into, any line of business
other than the lines of business in which those entities are currently engaged
(including those in which Patni and its Subsidiaries is engaged) and other
activities or lines of business reasonably related thereto in each case;

(viii) enter into, amend, modify or supplement any agreement, commitment or
arrangement with any Related Party of the Company or any of its wholly-owned
Subsidiaries, except for (A) employment arrangements and benefit programs as
approved by the Board, (B) any agreements or arrangements of not more than
$25,000 value and (C) as otherwise expressly contemplated by the Transaction
Documents;

(ix) create, incur, guarantee, assume, issue or permit any Subsidiary to create,
incur, guarantee, assume or issue, any Indebtedness, other than (A) pursuant to
the Closing

 

22



--------------------------------------------------------------------------------

Indebtedness or (B) any additional Indebtedness up to $150 million in the
aggregate beyond the Closing Indebtedness;

(x) approve the hiring or termination of the Chief Executive Office or the Chief
Financial Officer of the Company;

(xi) make any amendment to or rescind (including in each, case by merger or
consolidation) any provision of the certificate of incorporation, articles of
incorporation, by-laws or similar organizational documents of the Company or any
of its Subsidiaries would directly conflict with the terms and provisions of
this Agreement or the Series B Statement;

(xii) voluntarily delist from any Trading Market;

(xiii) except to provide for the Investor Directors appointed pursuant to
Article IV or Section 7.2, increase the size of the Board beyond 12 members;

(xiv) commence any voluntary liquidation, bankruptcy, dissolution,
recapitalization, reorganization or assignment to their creditors, or any
similar transaction; or

(xv) agree to any of the foregoing.

(b) If an Event of Noncompliance under Section 11(a)(i)(A) of the Series B
Statement has occurred and is continuing, the Company and the Board shall not,
and shall take all actions required to ensure that each Subsidiary of the
Company shall not, except as required by law, without the prior written consent
of the Majority Sponsor Investors (which consent may be withheld in its sole
discretion) take any of the following actions or engage in any of the following
transactions:

(i) any Change of Control;

(ii) any issuance, disposition, acquisition or incurrence which would be
permitted under Section 5.1(a)(ii), Section 5.1(a)(iv), Section 5.1(a)(vi) or
Section 5.1(a)(ix) if no Event of Default was in existence;

(iii) approve the annual budget of the Company and its Subsidiaries for any
fiscal year or deviate therefrom by more than 10% in the aggregate; or

(iv) approve the employment or termination by the Board of any member of senior
management of the Company.

Such additional consent rights shall terminate at any time that at least
two-thirds (66-2/3%) of such original payment default has been paid to the
holders of the Series B Preferred Stock.

ARTICLE VI

INFORMATION RIGHTS

Section 6.1 Delivery of Financial Statements.

 

23



--------------------------------------------------------------------------------

(a) At any time that the Preferred Stock or any Conversion Stock received on
conversion thereof is outstanding and the Company does not and is not required
to file periodic reports with the SEC, the Company shall deliver to each
Investor:

(i) as soon as practicable, but in any event within one hundred and twenty
(120) days after the end of each fiscal year of the Company, consolidated
financial statements of the Company and its Subsidiaries consisting of an income
statement for such fiscal year, a balance sheet, and statement of stockholder’s
equity as of the end of such fiscal year, and a statement of cash flows for such
fiscal year, such year-end financial reports to be in reasonable detail,
prepared in accordance with GAAP, and audited and certified by a nationally
recognized accounting firm selected by the Company;

(ii) as soon as practicable, but in any event within sixty (60) days after the
end of each of the first three quarters of each fiscal year of the Company,
consolidated financial statements of the Company and its Subsidiaries consisting
of an unaudited income statement for such quarter, statement of cash flows for
such quarter and an unaudited balance sheet as of the end of such quarter;

(iii) as soon as practicable, but within 30 days after the end of each fiscal
month, a management information package reflecting the monthly financial and
operating performance of the Company;

(iv) with respect to the financial statements called for in Section 6.1(a)(ii),
an instrument executed by the Chief Financial Officer or Chief Executive Officer
of the Company certifying that such financial statements were prepared in
accordance with GAAP consistently applied with prior practice for earlier
periods (with the exception of footnotes that may be required by GAAP) and
fairly present in all material respects the financial condition of the Company
and its Subsidiaries and its results of operation for the period specified,
subject to year-end audit adjustment.

Section 6.2 Reasonable Information. The Company shall, with reasonable
promptness, provide to each Investor such other information and financial data
concerning the Company and its Subsidiaries as such Investor may reasonably
request.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.1 Events of Default. It shall be considered an “Event of Default” if:

(a) the Company defaults on its obligations under Article IV and such default
continues for thirty days and has not been waived by the Majority Sponsor
Investors;

(b) the Company defaults on its obligations under Section 5.1 and such default
has been continuing for 60 days after written notice by the Company and has not
been waived by the Majority Sponsor Investors; provided, that the Company shall
be obligated to give notice to the Investors immediately upon the Company
obtaining Company’s Knowledge of any default under Section 5.1; and provided
further that if the Sponsor Investors become aware of a default other

 

24



--------------------------------------------------------------------------------

than by notice of the Company, then the Majority Sponsor Investors shall give
written notice of such default to the Company, which notice shall be deemed
notice of the Company; and provided further, that if the Company disputes any
notice of default provided by the Majority Sponsor Investors, and the position
of the Majority Sponsor Investors is finally determined to be correct, then the
initial date of the default will be deemed to be the date of the event causing
such default (and not the date of the notice of the Majority Sponsor Investors);
or

(c) the Company has failed, for any reason, to file the Shelf Registration
Statement by the Filing Deadline or upon expiration of the Shelf Registration
Statement pursuant to the Securities Act so long as there are Registrable
Securities outstanding to file a new Shelf Registration Statement in order to
keep the Shelf Registration Statement effective through the Effectiveness
Period.

Section 7.2 Remedies.

(a) Upon the occurrence and during the continuation of an Event of Default the
Company shall provide the remedies provided for in Section 11(b) of the Series B
Statement.

(b) If at the time of an Event of Default there are no shares of Preferred Stock
outstanding but the Investors continue to hold shares of Conversion Stock, then
the remedies for an Event of Default hereunder shall include the remedy provided
for in Section 11(b)(ii) of the Series B Certificate, and such Section shall be
deemed incorporated by reference into this Agreement and shall be applicable
mutatis mutandis, even if no Preferred Stock remains outstanding.

(c) If any Event of Default exists, each holder of Series B Preferred Stock or
Conversion Stock shall also have any other rights which such holder is entitled
to under the Series B Statement, any contract or agreement in effect at such
time and any other rights which such holder may have pursuant to applicable law.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Expenses. All expenses of the Investors relating to this Agreement
and the other Transaction Documents shall be borne by the Investors. All fees
related to the Company’s acquisition of a majority stake in Patni shall be borne
by the Company, which, for the avoidance of doubt, includes all financing
related fees, transaction structuring fees, anti-trust filing fees, all fees
related to any foreign currency hedging arrangements related to such
acquisition, all fees related to conducting diligence on Patni (accounting, tax,
legal and other), financing, and equity documentation fees and other fees
related to the Company’s investment in Patni. The fees of McKinsey & Co. and
Mr. Basab Pradhan shall be borne by the Investors. The financial advisory fees
of Standard Chartered Bank with respect to this Agreement and the other
Transaction Documents (other than the Patni Purchase Agreements and any
documents certificates or other instruments delivered or executed in connection
therewith) shall be borne by the Investors, and the Company shall bear the fees
of Standard Chartered with respect to the

 

25



--------------------------------------------------------------------------------

acquisition of the majority stake in Patni (should the Company decide to use
Standard Chartered as an advisor).

Section 8.2 Amendments and Waivers. This Agreement may be amended, modified or
waived only by a writing signed by the Company and (i), so long as the Initial
Investor or its Affiliates hold any Preferred Stock or Conversion Stock, the
Majority Sponsor Investors or (ii) thereafter, the holders of a majority of the
Preferred Stock. In the event that an Interim Funding is made under the Purchase
Agreement, the parties shall work together to make any mutually agreed
amendments to this Agreement and the Series B Statement required to effectuate
the intent of the parties with respect to their respective rights in the case of
the addition of a closing date other than the First Closing Date and the Second
Closing Date; provided, for the avoidance of doubt, it is understood by the
parties that the obligation of the Company under Section 6(c) of the Series B
Statement to redeem all outstanding shares of Series B Preferred Stock shall
include any shares issued as a result of an Interim Funding.

Section 8.3 Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (a) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (b) if given by facsimile, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (c) if given by mail, then such notice shall be deemed given upon
the earlier of (i) receipt of such notice by the recipient or (ii) three
Business Days after such notice is deposited in first class mail, postage
prepaid, and (d) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate
written notice to the other party:

If to the Company:

 

iGATE Corporation 6528 Kaiser Drive Fremont, CA 94555 Attention:   Phaneesh
Murthy Facsimile:   (510) 896-3010

With a copy to:

 

Latham & Watkins LLP 355 South Grand Avenue Los Angeles, CA 90071 Attention:  
Cynthia A. Rotell Facsimile:   (213) 891-8763

If to the Investors:

 

Viscaria Limited c/o Aspen Secretarial Services Lemesou, 77

 

26



--------------------------------------------------------------------------------

Elia House P.C. 2121, Nicosia, Cyprus Attention:    Secretary of the Company
Facsimile:    + 357 2241 8801

With a copy to (solely in its capacity as investment manager), which shall not
constitute notice to Investor:

 

Apax Partners Europe Managers Limited 33 Jermyn Street London SW1Y 6DN United
Kingdom Attention:   Salim Nathoo Rohan Haldea   Facsimile:   +44 20 7666 6441

With a copy to (solely in its capacity as investment advisor), which shall not
constitute notice to Investor:

 

Apax Partners India Advisers Private Limited 2nd Floor, Devchand House Shivsagar
Estate Dr Annie Besant Road Worli Mumbai 400 018 India Attention:   Shashank
Singh Facsimile:   +91 22 4050 8444

 

With a copy to (which shall not constitute notice to the Investors): Kirkland &
Ellis LLP 601 Lexington Avenue New York, NY 10022 Attention:    Frederick Tanne,
P.C.    Susan J. Zachman Facsimile:    (212) 446-6460

Section 8.4 Certain Tax Matters.

(a) On or before the First Closing, the Initial Investor shall deliver to the
Company a properly executed Internal Revenue Service Form W-8IMY, together with
all required supporting documentation, certifying that each of the beneficial
owners of the Initial Investor as of the First Closing is a “withholding foreign
partnership” within the meaning of Treas. Reg. Section 1.1441 5(c)(2). If the
Initial Investor transfers any of the Preferred Shares (or conversion Shares) to
a Person who is an Investor, such Investor shall deliver to the Company a
properly executed Internal Revenue Service Form W-8 or W-9, as applicable. Each
Investor shall notify the Company of any change in circumstances with respect to
such Investor or its beneficial

 

27



--------------------------------------------------------------------------------

owners (including if the Investor has new or different beneficial owners) of
which it is aware (i) which would modify or render invalid any claimed exemption
from or reduction of withholding, (ii) which would require the Investor to
provide additional certification regarding an exemption from or reduction of
withholding, or (iii) if any form or certification such Person previously
delivered expires or becomes obsolete or inaccurate in any respect. The Investor
shall provide the Company with updated executed originals of such forms, as and
when required by Law, or any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Company to determine any withholding or deduction
required to be made.

(b) Unless otherwise required pursuant to a determination within the meaning of
Section 1313(a) of the Code, the Parties shall (i) treat the Preferred Shares as
stock which participates in corporate growth to a significant extent within the
meaning of Treas. Reg. Section 1.305-5(a), and not as preferred stock for
purposes of Code Section 305 and the regulations thereunder, (ii) treat any
conversion of a Preferred Share into Common Stock pursuant to the terms thereof
as a “recapitalization” pursuant to Section 368(a) of the Code in which no gain
or loss is recognized and no dividend income is includable, (iii) not treat the
accumulation of dividends on the Preferred Shares as taxable pursuant to
Section 305 of the Code, (iv) treat any payment made in redemption of the
Preferred Shares under Section 6(c) of the Series B Statement as a payment in
exchange for the Preferred Shares and not as a dividend for U.S. federal income
tax purposes and (v) file all Tax Returns on a basis consistent with the
foregoing. In the event of any Tax audit or other proceeding regarding any of
the foregoing, the Company shall (x) promptly notify the Initial Investor and
keep the Initial Investor apprised of all stages and developments concerning
such audit or other proceeding and (y) contest in good faith, taking into
account the interests of the Investors, any such audit or proceeding in a manner
consistent with clauses (i) through (iv) of the first sentence of this
Section 8.4(b), provided, however, the Company shall not be prevented from
settling any proposed deficiency or adjustment by any taxing authority related
to the positions described in clauses (i) through (vi) of the first sentence of
this Section 8.4(b), and the Company shall not be required to litigate before
any court any proposed deficiency or adjustment by any taxing authority
challenging any such position, except at the Initial Investor’s request and at
the expense of the Investors.

(c) Indian Tax Matters.

(i) Unless otherwise required by a final, non-appealable decision of an Indian
court of competent jurisdiction, the Parties shall (i) treat the Initial
Investor as a person eligible for all of the benefits of the Cyprus-India Income
Tax Treaty (including Article 14 thereof) and (ii) unless otherwise required by
a change in relevant Law after the date of this Agreement (a “Change in Law”),
treat any payment (whether in the form of cash, Conversion Stock, or other
consideration) made by the Company to the Initial Investor in respect of
Preferred Shares or Conversion Shares (whether in redemption, conversion, as a
dividend or otherwise) (any of the foregoing, a “Payment”) as exempt from
withholding Taxes under the laws of the Republic of India (“Indian Withholding
Taxes”). In the event of a Change in Law, the Company shall not deduct and
withhold any Indian Withholding Taxes from any Payment without the written
consent of the Initial Investor, such consent not to be unreasonably withheld,
it being understood and agreed that the withholding of consent by the Initial
Investor shall be reasonable if the Initial

 

28



--------------------------------------------------------------------------------

Investor delivers to the Company an opinion from a reputable law firm or
accounting firm expert in Indian Tax matters, selected by the Initial Investor
and reasonably acceptable to the Company, (and, for the avoidance of doubt, it
is agreed that any of the so-called “Big Four” accounting firms shall be
acceptable) to the effect that is it more likely than not that such Payment is
exempt from Indian Withholding Taxes. The Parties agree to file all Tax Returns
on a basis consistent with the foregoing.

(ii) The Initial Investor shall, without duplication, bear (and pay, reimburse,
indemnify and hold harmless the Company for, from and against) any and all
liabilities for Indian Withholding Taxes which are ultimately imposed on the
Company and that are attributable to any Payment made by the Company to the
Initial Investor.

(iii) The Company shall notify the Initial Investor in writing within five
(5) days upon receipt by the Company or any of its Subsidiaries of notice of any
pending or threatened Indian Tax audits, assessments or administrative or
judicial proceedings affecting Indian Withholding Taxes that could result in any
Tax liability for which the Initial Investor may be liable to the Company
hereunder (an “Indian Withholding Tax Claim”). Such notice shall contain factual
information describing any asserted Tax liability and shall include copies of
any notice or other document received from any taxing authority in respect of
any such asserted Tax liability. The Initial Investor (or its designee) shall,
at its own expense, have the right to control the contest of any Indian
Withholding Tax Claim provided that (i) the Company may participate in the
conduct of such Indian Withholding Tax Claim at its own expense, and (ii) the
settlement or other resolution of such Indian Withholding Tax Claim shall be
subject to the written consent of the Company, which consent shall not be
unreasonably withheld; provided, however, that no such consent shall be required
where such settlement would have no adverse effect on the Company.

(iv) Any refund of Indian Withholding Taxes withheld with respect to a Payment
made to any Investor received by the Company or any of its Subsidiaries shall be
property of the Investor with respect to whom such withholding was made. The
Company shall (and shall cause its Subsidiaries to) cooperate in good faith with
any affected Investor to claim any such refund as soon as is reasonably
practicable. The Company shall pay to the affected Investor any such refund
within fifteen (15) days after receipt thereof.

Section 8.5 Assignments and Transfers by Investors. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns. Subject to Section 3.6, any Investor
may transfer or assign, in whole or from time to time in part, to one or more
Persons the Preferred Stock or any Conversion Stock issued on conversion
thereof; provided that (a) such Investor complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected and (b) the transferee agrees in writing to be bound
by this Agreement as if it were a party hereto and an Investor hereunder.
Notwithstanding the above, the rights set forth in Section 3.1, Section 3.2,
Section 3.3, Article IV and Article V shall not inure to any Investor not a
member of the Sponsor Group and the right set forth in Article VI shall not
inure to any Investor that is not at least a 10% Holder.

 

29



--------------------------------------------------------------------------------

Section 8.6 Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the majority of the holders of the Preferred Stock
(including any Conversion Stock received on conversion thereof).

Section 8.7 Beneficiaries of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any Person other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. Each Person who has served as an Investor
Director is hereby expressly deemed a third-party beneficiary of Section 4.10
hereto.

Section 8.8 Counterparts; Facsimiles and Electronic Copies. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may also be executed via facsimile or other
electronic copy (including copies sent via email), which shall be deemed an
original.

Section 8.9 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references to “Section” or
“Sections” refer to the corresponding Section or Sections of this Agreement. All
words used in this Agreement will be construed to be of such gender or number as
the circumstances require. Unless otherwise expressly provided, the word
“including” does not limit the preceding words or terms.

Section 8.10 Severability. If any provision of this Agreement or the application
of any such provision to any Person or circumstance shall be declared by any
court of competent jurisdiction to be invalid, illegal, void or unenforceable in
any respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void or unenforceable, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible to the fullest
extent permitted by law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

Section 8.11 No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
Person.

Section 8.12 Further Assurances. The parties hereto shall execute and deliver
all such further instruments and documents and take all such other actions as
may be necessary or reasonably required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.

 

30



--------------------------------------------------------------------------------

Section 8.13 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement and the other Transaction
Documents supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 8.14 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 

31



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

INVESTOR RIGHTS AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

IGATE CORPORATION By:  

/s/ Sujit Sircar

  Name:   Sujit Sircar   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

INVESTOR RIGHTS AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

VISCARIA LIMITED By:  

/s/ Andreas Athinodorou

  Name:   Andreas Athinodorou   Title:   Director